Citation Nr: 0631197	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The veteran, spouse, and K.B.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board previously denied the appellant's claim in February 
2005.  She appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the April 
2006 joint motion.  The Court granted the joint motion for 
remand in April 2006 and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As noted in the Introduction, the appellant's claim was 
denied by the Board in February 2005.  She appealed and the 
decision was vacated by the Court, based on a joint motion 
for remand, and returned to the Board.

The veteran initially enlisted in the U. S. Air Force for a 
period of four years in October 1972.  He served on active 
duty from October 1972 to July 1974.  Upon completion of his 
basic training, he received training as a medical 
administrative specialist for several weeks and then was 
stationed at Andrews Air Force Base (AFB) in January 1973.  
The veteran's records do not reflect any type of training 
relating to the provision of medical care of patients.  

The veteran was assigned to the Malcolm Grow Air Force 
Hospital at Andrews AFB.  His assignment was as an apprentice 
medical administrative specialist, as documented in his 
personnel records.  A review of the veteran's Consolidated 
Training Record (CTR) shows that entries were made from 
January 1973 to March 1974 to document the veteran's progress 
toward achieving increased qualifications within his career 
field of medical administrative specialist.  An entry from 
April 1973 noted that the veteran had not completed any of 
his Career Development Courses (CDC).  The counselor noted 
that this might be due to the veteran's current duties not 
really correlating with the CDC.  The veteran was to work in 
different areas of the hospital.  

The CTR entries show that the veteran experienced 
difficulties in obtaining passing scores on his test 
materials.  He was transferred to the Registrar's office in 
August 1973.  An October 1973 entry reported that the veteran 
received orientation training in all phases of the central 
file section and had additional training in the admission and 
discharge office.  In November 1973 he was reported as having 
completed all phases of clinical records and had excellent 
progress in that section.  However, the veteran continued to 
experience problems with his CDC. 

The veteran was assigned to the 10th ASF [aeromedical staging 
flight] in January 1974.  A recommendation was made that the 
veteran take a course in basic typing.  Several entries note 
that he was advised as to what was expected of him and of his 
primary job description [this was not set forth in detail].  
The veteran was noted to still be behind in CDC work.  A 
February 1974 entry noted that the veteran needed to work on 
his ability to grasp different situations.  He was enrolled 
in a basic typing course for March.  A final CTR entry dated 
in March 1974 notes that the veteran had returned from leave 
and was reassigned to the Sergeant Major's office at the 
hospital.  The entry further noted that the veteran was 
anxious to be a responsible member of the 10th ASF but he was 
unable to "catch on" to work expected of him in a busy 
office.

Also in the personnel records is an Airman Performance 
Report, AF Form 909, which is a performance evaluation for 
the veteran for the period from October 1972 to December 
1973.  The veteran's primary duties were said to be those of 
a clinical records clerk.  The description of the specific 
duties included filing of records, tracking records, 
forwarding correspondence, and keeping a yearly index card 
file in order.  A comment in the remarks section noted that 
the veteran had not done well in his CDC.  The reporting 
officer said that some of this may be due to the veteran 
originally being assigned to plant management in a position 
that was mostly foreign to the medical administrative 
specialist career field.  

The veteran was recommended for discharge from the Air Force 
in June 1974.  The recommendation letter advised the veteran 
that he had failed to make satisfactory progress for 
advancement in his career field [medical administrative 
specialist].  The veteran was afforded an opportunity to have 
legal counsel or to submit a request for retention.  He 
declined both opportunities.  The veteran was discharged in 
July 1974.  

The veteran submitted his claim for service connection for 
PTSD in February 2001.  The veteran submitted a stressor 
statement in May 2001.  He reported that he worked with an 
"air vac" medical team at Malcolm Grow hospital.  He said 
that he saw patients on their return from Vietnam with their 
legs and/or arms blown off, disfigured faces and bodies, and 
crying for more morphine.  He also said that he helped with 
autopsies.  The veteran further related that he received 
medical training after basic training and was assigned to the 
evacuation medical team.  His job was to evaluate the wounded 
and to give medical attention.  He said that he could not 
tolerate all of the blood and guts and asked to be removed.  
He was then assigned to the mail room.  Later he was assigned 
to work with the returning prisoners of war (POWs).  

The veteran provided essentially the same stressors while 
testifying at hearings in April 2003 and November 2004.  The 
veteran said that he would give shots to patients.  He said 
that he was called a paramedic.  He also said that he got out 
of the service because he could not "take it" anymore in 
reference to the things he witnessed at the hospital.  The 
veteran also stated that he worked outside of his military 
specialty.  

The veteran has also submitted statements from family members 
and friends that attested to his having been involved with 
the direct treatment of patients at the hospital.  

It is clear that the veteran is claiming his personal 
involvement with the wounded, and dead patients, as well as 
the POWs as his stressors.  It is also clear that he asserts 
he was actively involved in the medical treatment of these 
individuals and not just having been present in some other 
capacity.  This is despite the evidence contained in his 
personnel records that do not show any training for him to 
perform any medical tasks and that his assignments involved 
clerical duties.  

The medical evidence of record shows that the veteran 
suffered a stroke in July 1999.  The veteran had a private 
neuropsychological evaluation by D. H. Williams, Ph.D., in 
December 1999.  The evaluation was to assess his current 
cognitive functioning.  In addition to the findings regarding 
cognitive functioning the examiner said that the veteran was 
suffering from post-stroke depression and possible psychosis.

Records from P. V. Willey, M.D., show outpatient psychiatric 
treatment from December 1999 to April 2000.  The veteran was 
treated for, inter alia, complaints of irritability and 
problems with his temper.  Neither Dr. Willey nor Dr. 
Williams made any mention of the veteran's military service.

VA treatment records show that the veteran was initially seen 
in the mental health clinic in February 2001.  The veteran 
related that his private physician thought he had PTSD.  The 
VA examiner provided an assessment of consider PTSD.  The 
veteran seen again in March 2001 where he was assessed as 
having an organic affective disorder.  However, the veteran 
was diagnosed with PTSD in April 2001.  In August 2001 the 
veteran was diagnosed with both an organic affective disorder 
and PTSD.  At his visits the veteran related that he served 
on a medical evacuation team during Vietnam and saw much 
mutilation.  He said that he had flashbacks of things that 
occurred during his service.  The veteran also said that he 
smelled flesh and hair burning and had had these flashbacks 
since Vietnam.  He said that he thought a lot about Vietnam 
since his stroke.

The veteran submitted letters from T. B. Toy, Ph.D., who said 
that the veteran had PTSD.  Dr. Toy referred to the VA 
treatment records as describing the veteran's military 
experiences.  He said that the PTSD was related to those 
experiences.  

Additional development is required in order to determine if 
corroboration of the claimed stressor is possible.  Further, 
a VA examination is required to assess the veteran's 
condition.

Finally, the veteran has presented evidence that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  The SSA records should be obtained and associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
(veteran) and request that he identify 
any health care providers who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  The RO must request records for 
the veteran from the Fayetteville VAMCs 
rather than rely on his submission of 
records.  The VA records should be 
requested from 1999 to the present unless 
the veteran identifies an earlier date 
for treatment.

2.  The RO should obtain from the SSA the 
records pertinent to his claim for Social 
Security disability benefits.  This 
should include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  In 
light of the lack of objective evidence 
of any medical training from the Air 
Force, the veteran should be asked to 
state whether he is claiming that he 
provided actual medical treatment to 
individuals at the hospital or flight 
evacuation area or whether he was present 
and witnessed the injured in his capacity 
as an administrative specialist.  He 
should be asked to submit any objective 
evidence that would document his serving 
in a capacity where he did provide 
medical treatment rather than perform 
administrative duties.  

4.  After obtaining a response from the 
veteran, the RO should prepare a request 
to the service department.  The request 
should ask for information as to: 1) the 
function of the 10th ASF; and, 2) whether 
the 10th ASF and/or Malcolm Grow Hospital 
received returning wounded patients from 
Vietnam, or any other area, during the 
veteran's period of assignment there from 
January 1973 to July 1974.  Further, the 
service department should be asked if 
there were any POWs repatriated through 
Malcolm Grow Hospital during the 
veteran's period of assignment.  Finally, 
the RO should ask the service department 
if the veteran's duties could have 
included his providing medical treatment 
to any patients, either at the 10th ASF 
or the hospital given his documented Air 
Force training.  The RO should include a 
copy of the computer-printout that 
summarizes the veteran's military 
service, his DD 214, and a copy of the 
veteran's alleged stressors with the 
request to the service department.

5.  The RO should prepare a summary of 
any stressor that can be corroborated by 
the evidence of record, to include that 
from the service department.  This could 
include his presence at the hospital or 
the 10th ASF if wounded patients and POWs 
were handled during the veteran's period 
of assignment, even if it is shown he did 
not provide medical treatment as alleged.  
Any such summary should be provided to 
the examiner.

6.  After completing all the development 
actions requested above, the veteran 
should be afforded a psychiatric 
examination by either a psychiatrist or 
psychologist.  The claims folder and 
complete copy of this remand must be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  (The 
examiner is advised that the veteran 
received several diagnoses of PTSD since 
2001; however, none of the diagnoses was 
based on a review of corroborated 
stressors.)  Regarding the PTSD claim, 
the psychiatric examiner is requested to 
review the summary of stressors to be 
provided and included in the claims 
folder, and the examiner should consider 
these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

7.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


